                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

VANESSA ANDERSON, individually )
and on behalf of a class of similarly )
situated persons,                     )
                                      )
               Plaintiff,             )
                                      )
vs.                                   )   Case No. 1:19-cv-00008-JRH-BKE
                                      )
WILCO LIFE INSURANCE                  )
COMPANY,                              )
                                      )
               Defendant.             )


                 WILCO LIFE’S REPLY IN SUPPORT OF ITS
                    RENEWED MOTION TO DISMISS
                                            ARGUMENT

1.     Plaintiff’s Construction of the Policy is Unreasonable and Untenable.

       Plaintiff’s argument against Wilco Life’s Motion to Dismiss hinges entirely on her

construction of the meaning of the highlighted portion of the following paragraph on the Policy

data page 4:
                                            POLICY DATA PAGE
                          TABLE OF GUARANTEED MONTHLY COST OF INSURANCE RATES
                                               PER $1,000
                  ATTAINED     POLICY     RATE           ATTAINED   POLICY      RATE
                    AGE         YEAR                        AGE      YEAR

                     42          01         .07010          71       30       2 05420
                     43          02         .08300          72       31       2.29830
                     44          03         .09680          73       32       2.59080
                     45          04         .11180          74       33       2 92750
                     46          05         .12640          75       34       3.30330
                     47          06         .29420          76       35       3.71000
                     48          07         .31420          77       36       4.14580
                     49          08         .33670          78       37       4.61750
                     50          09         .36170          79       38       5.14000
                     51          10         .38920          80       39       5 73420
                     52          11         .42080          81       40       6.41750
                     53          12         .45580          82       41       7.20500
                     54          13         .49170          83       42       8.09330
                     55          14         .53000          84       43       9 07250
                     56          15         .56830          85       44      10.13170
                     57          16         .60580          86       45      11 26330
                     58          17         .64330          87       46      12.46580
                     59          18         .68580          88       47      13.74000
                     60          19         .73580          89       48      15.09580
                     61          20         .79750          90       49      16.54420
                     62          21         .87420          91       50      18.11830
                     63          22         .96830          92       51      19.87750
                     64          23        1.07420          93       52      21.94580
                     65          24        1 18830          94       53      24 60250
                     66          25        1.30670          95       54      28.41830
                     67          26        1 42750          96       55      34 49000
                     68          27        1.55250          97       56      44.77000
                     69          28        1.69170          98       57      61 99670
                     70          29        1.85500          99       58      83.33330


            THE COST OF INSURANCE RATES SHOWN ABOVE ARE BASED ON
            THE COMMISSIONER’S 1980 STANDARD ORDINARY MALE
            MORTALITY TABLE, AGE LAST BIRTHDAY. ACTUAL MONTHLY
            COST OF INSURANCE RATES WILL BE DETERMINED BY THE
            COMPANY BASED ON THE POLICY COST FACTORS DESCRIBED IN
            YOUR POLICY. HOWEVER, THE ACTUAL COST OF INSURANCE
            RATES WILL NOT BE GREATER THAN THOSE SHOWN ABOVE.

Policy 4.

       While this Policy data page specifically lists out the exact percentage charges per $1,000

of coverage per policy year for the Policy’s guaranteed monthly cost of insurance rates, the data

page only generally references the Policy as to the current monthly COI rates. This provision

                                                     2
does not specifically reference “policy cost factors” listed in the guaranteed monthly cost of

insurance rate section of the Policy; rather, it just more generally references the “Policy” as a

whole.

         When one navigates to the section of the Policy titled “Cost of Insurance Rates,” the Policy

describes how Wilco Life has determined the guaranteed COI rates and also will determine the

current COI rates:

             COST OF INSURANCE RATES

             The guaranteed monthly cost of insurance rates for the policy are based on the
             insured’s sex, attained age and premium class on the date of issue.

             Current monthly cost of insurance rates will be determined by the Company.
             The current monthly cost of insurance rates will not be greater than the
             guaranteed monthly cost of insurance rates which are listed on a Policy Data
             Page.

Policy 13.

         When discussing the guaranteed cost of insurance rates, the Policy’s “Cost of Insurance

Rates” section expressly identifies the “insured’s sex,” the “attained age,” and the “premium

class.” When compared, this is similar to the Policy data page’s discussion of guaranteed monthly

cost of insurance rates.

         However, the Policy’s explanation of current monthly cost of insurance rates is separately

treated. The Policy’s “Cost of Insurance Rates” section sets forth and explains the limitations upon

Wilco Life in setting the current rates in the two sentences of this paragraph dedicated to the

explanation of the current monthly cost of insurance rates. First, the current rates “will be

determined by the Company.” Policy 13. And second, the current rates “will not be greater than

the guaranteed monthly cost of insurance rates which are listed on a Policy Data Page.” Id. The

phrase – “Current monthly cost of insurance rates will be determined by the Company” – gives

discretion to Wilco Life. This provision does not reference or incorporate into its limitations the

                                                  3
elements of the guaranteed cost of insurance rates. And it does not expressly list the “insured’s

sex”, the “attained age,” and the “premium class” items that Plaintiff’s argument is dependent

upon.

         Other U.S. Courts of Appeal have repeatedly held that the phrase “determined by the

Company” acknowledges the granting of discretion to a company. See e.g., Cromwell v. United

Steel Workers of Am., 423 F. App’x 213, 217 (3rd Cir. 2011); see also Hickman v. GEM Ins. Co.,

299 F.3d 1208, 1213 (10th Cir. 2002). In Cromwell, the plaintiff complained that his employer

breached a collective bargaining agreement by unfairly and excessively delaying his training. 423

F. App’x at 216. In rejecting this claim, the court noted that the training was delayed for a long

period of time; however, the underlying agreement provided that the “extent of . . . training shall

be determined by the Company.” Id. at 217. The Cromwell court held that such language provided

the company “with discretion as to precisely” what training would be provided. Id. Likewise, in

Hickman, the Tenth Circuit held that the phrase “as determined by the Company” gave the insurer

discretion to calculate expenses. 299 F.3d at 1213.1

         This construction of the Wilco Life Policy is also consistent with the district court opinions

in Coffman v. Pruco Life Insurance Co. and Baymiller v. Guarantee Mutual Life Co. See Coffman

v. Pruco Life Ins. Co., 2011 WL 4550152, at *3 (D.N.J. Sept. 29, 2011); Baymiller v. Guarantee

Mut. Life Co., 2000 WL 1026565, at *2 (C.D. Cal. May 3, 2000). Just like Anderson’s policy, the

policy in Coffman did not describe or in any way limit how the insurer had to set the actual monthly

COI rates—it stated only that the actual COI rates could be “up to the maximum monthly rate.”


1
          This is not an unusual construction of this type of provision, and numerous courts have repeatedly held that
this type of provision grants discretion to a company such as Wilco Life. See, e.g., Clapp v. Citibank, N.A. Disability
Plan (501), 262 F.3d 820, 827 (8th Cir. 2001); Finley v. Special Agents Mut. Benefit Ass’n, Inc., 957 F.2d 617, 620
(8th Cir. 1992); Healthcare Am. Plans, Inc. v. Bossemeyer, 1998 WL 869627, at *3 (10th Cir. Dec. 15 1998); Ramsey
v. Hercules Inc., 77 F.3d 199, 205-06 (7th Cir. 1996); Strick Corp. v. United States, 714 F.2d 1194, 1197-98 (3d Cir.
1983); Fay v. Oxford Health Plan, 287 F.3d 96, 107 (2d Cir. 2002); Sterrett v. Giant Eagle, Inc., 2015 WL 791401,
at *8 (W.D. Pa. Feb. 25, 2015).

                                                          4
See Policy 13; Coffman, 2011 WL 4550152, at *3. The court held that, in light of such language,

“the only thing Pruco Life promised, and the only reasonable expectation that Plaintiff could have

regarding the monthly mortality charge, is that the charge would not exceed the maximum set forth

in the Policy.” Coffman, 2011 WL 4550152, at *3. The court further held that the plaintiff’s

complaint failed to allege a breach of contract because “there is nothing in the Policy that dictates

how much less [than the guaranteed maximum rates] Pruco Life must charge or what factors must

be taken into account in making such a determination.” Id.

        Baymiller is equally compelling. The plaintiff in that case alleged not only that the insurer

failed to properly calculate COI rates but also the interest rates credited to the plaintiff’s cash value.

See Baymiller, 2000 WL 1026565, at *1. Similar to the provision on page 13 of Anderson’s policy,

pertaining to the current monthly COI rates, the provision in Baymiller’s policy pertaining to

credited interest rates stated that such rates “may be applied . . . in the amount and by the method

determined by the Company,” so long as they were greater than the guaranteed minimum interest

rate. Id. at *2 (emphasis added). The court held that the plaintiff failed to allege a breach because

the quoted language unambiguously “provides the Defendants discretion to use a reasonable

method and not a specific formula when crediting the policyholder any amount of interest above

the guaranteed minimum rate.” Id. In other words, the court said, “Guarantee Mutual had

discretion to consider more than Plaintiffs’ sex, age and rating class.” Id. There is no material

difference between the current monthly COI rate provision in Anderson’s policy and the credited

interest provision in Baymiller’s policy; both said that the particular rate could be “determined by

the Company.”      In Baymiller, the court held that such language provided the insurer with

discretion. See id. This Court should conclude the same.




                                                    5
2.     Plaintiff’s Proposed Interpretation of the Policy Also Contravenes Several Rules of
       Contract Construction.

       For several additional reasons, Plaintiff’s proposed policy interpretation is not a reasonable

or correct one. First, her proposed interpretation renders two Policy provisions inconsistent, even

though contracts must be construed in a manner that permits all terms to be consistent with one

another. Secondly, Plaintiff’s interpretation seeks to rewrite the Policy by engrafting factors

applicable only to the guaranteed COI rates on to the current COI rates. Finally, Plaintiff’s

interpretation ignores the essential factual context of life insurance. When that context is factored

into determining what a “reasonable policyholder’s” expectations about what the Policy means, it

cannot possibly mean what Plaintiff contends.

       A.      Plaintiff’s proposed interpretation would render the two COI rate provisions
               irreconcilably inconsistent.

       As previously discussed, the provision on Page 4 references “the Policy” to determine how

current monthly COI rates will be determined. The Policy—specifically, Page 13—states that

current monthly COI rates will be “determined by the Company” and “will not be greater than”

the guaranteed COI rates. Policy 13. In other words and as previously discussed, for this particular

product, there are not express, limiting factors that are described or added to the determination of

the current monthly COI rates—other than the guaranteed rate ceiling. This construction is

entirely consistent with the provisions on Pages 4 and 13 of the Policy.

       Plaintiff’s proposed interpretation, however, would render the Policy data page

inconsistent with the provisions on Page 13. Plaintiff would have this Court hold that the provision

in the Policy data page means that Wilco Life can only consider “attained age,” “sex,” and

“premium class” when “determining” the current monthly cost of insurance rates—even though

the COI rate provision for current monthly cost of insurance rates on Page 12 does not restrict


                                                 6
Wilco Life to those factors. In fact, and obviously, the Policy uses those factors only in connection

with the guaranteed monthly COI rates.

        Plaintiff’s interpretations also renders the two paragraphs in the “Cost of Insurance Rates”

provision wholly inconsistent. Plaintiff contends that the guaranteed rates must only be calculated

using the three factors expressly listed in the guaranteed monthly cost of insurance rates paragraph:

“attained age,” “sex,” and “premium class.” But simultaneously, through Plaintiff’s bootstrapped

construction of the Policy data page on page 4, Plaintiff also contends that the current monthly

cost of insurance rate paragraph also can look only to those same three factors referenced above:

“attained age,” “sex,” and “premium class.” If Plaintiff’s argument was correct, and both the

guaranteed cost of insurance rates and the current cost of insurance rates could only be calculated

using the same three identical factors (“attained age,” “sex,” and “premium class”), then those

rates would have to be identical for both guaranteed cost of insurance and current cost of

insurance—always. They could never be different under Plaintiff’s construction because they

would be constrained by identical factors. Clearly, Plaintiff’s construction is wholly irreconcilable

with the realities of the Policy and not a reasonable one. Those two sets of rates have never been

identical.

        Plaintiff’s Policy, like all contracts, “must be construed in [its] entirety and in a manner

that permits all of the terms contained therein to be consistent with one another.” Langley v. MP

Spring Lake, LLC, 834 S.E.2d 800, 804 (Ga. 2019). The only way to harmonize the provision on

the Policy data page and the COI rate provision on Page 13 is by interpreting those provisions in

the way that Wilco Life does. By adopting Plaintiff’s interpretation, the Court would effectively

be doing the opposite, and construing the Policy in a way that renders its provisions inconsistent.




                                                 7
        B.      Adopting Plaintiff’s interpretation would effectively re-write the Policy.

        Furthermore, although Plaintiff accuses Wilco Life of trying to re-write the Policy,

ironically, Plaintiff is the one that seeks to do just that. Essentially, she argues that the Court

should engraft language applicable only to guaranteed COI rates to the current monthly COI rates

as well. The COI rate provision on page 13 of the Policy discusses two distinct rates: the

guaranteed monthly cost of insurance rates and the current monthly cost of insurance rates. Those

rates are described in two separate paragraphs. The paragraph describing the guaranteed rates

states the following:

             The guaranteed monthly cost of insurance rates for the policy are based on the
             insured’s sex, attained age and premium class on the date of issue. Attained
             age means the age on the prior policy anniversary except when this policy is
             issued when it means age last birthday prior to policy date. These rates are
             shown on a Policy Data Page.

The paragraph describing the current monthly cost of insurance rates, on the other hand, is notably

different:

             Current monthly cost of insurance rates will be determined by the Company.
             The current monthly cost of insurance rates will not be greater than the
             guaranteed monthly cost of insurance rates which are listed on a Policy Data
             Page.

Plaintiff’s interpretation, however, would effectively transpose the language in the guaranteed COI

rates paragraph straight into the current COI rates provision as follows:

             Current monthly cost of insurance rates will be determined by the Company
             based on the insured’s sex, attained age and premium class on the date of
             issue. The current monthly cost of insurance rates will not be greater than the
             guaranteed monthly cost of insurance rates which are listed on a Policy Data
             Page.

Policy 13 (highlighted language added, actual language stricken). As Plaintiff recognizes, “a

contracting party cannot simply add and delete language of its choosing after the fact.” Resp. 8

(citing Covington v. Brewer, 101 Ga. App. 724, 730 (1960)). Wilco Life agrees, and Plaintiff’s


                                                 8
interpretation would do just that. See Norem v. Lincoln Ben. Life Co., 737 F.3d 1145, 1150-51

(concluding that it was the plaintiff, not the insurer, who was seeking to rewrite the policy where

he argued that the insurer could only consider enumerated factors).

         C.       Plaintiff’s authority in support of her arguments is not persuasive.

         Plaintiff relies upon several district courts in support of her arguments. See Resp. 13-16

(citing, for example, Vogt v. State Farm Life Ins. Co., 2018 WL 1747336, at *3 (W.D. Mo. Apr.

10, 2018); Feller v. Transamerica Life Ins. Co., 2016 WL 6602561, at *10 (C.D. Cal. Nov. 8,

2016); Fleisher v. Phoenix Life Ins. Co., 18 F. Supp. 3d 456, 471 (S.D.N.Y. 2014)). None of those

cases are persuasive, however, because none of those cases involved policy provisions like

Plaintiff’s policy—which states that current monthly COI rates “will be determined by the

Company.”2

         Rather, in the cases cited by Plaintiff, the underlying policies stated either that the current

COI rates would be determined “based on” certain factors or that “COI rates” in general would be

“based on” certain factors. Thus, those cases did not address the question before this Court—

whether a policy stating that guaranteed rates will be based on certain factors also includes an

implicit restriction on how the insurer can determine current COI rates.

         In the cases that have considered language more analogous to the current COI rate

language in Plaintiff’s policy, the courts held that the insurer was not bound to consider any

particular factors. See Coffman, 2011 WL 4550152, at *4; Baymiller, 2000 WL 1026565, at *2.


2
         Plaintiff also touts reliance on Lincoln National Life Insurance Co. v. Bezich, 33 N.E.3d 1160, 1168 (Ind. Ct.
App. 2015). Bezich is an out-of-circuit case applying a different state’s law. More importantly, in accepting review
of the appellate court’s decision, the Indiana Supreme Court vacated the underlying court of appeals decision, and that
decision is neither persuasive nor mandatory authority. See 37 N.E.3d 493 (Ind. 2015) (granting petition for review,
vacating court of appeals’ opinion).
         Likewise, the earlier ruling by the court in Yue was vacated following a settlement between the parties. See
Final Judgment of Class Action at *9, Yue v. Conseco Life Ins. Co., No. 2:11-CV-09596-DSF-SH (C.D. Cal. July 1,
2019).

                                                          9
          Plaintiff’s cases are also not persuasive because they interpret the relevant Policy language

in a vacuum without acknowledging the practical implications of their chosen interpretation.

Wilco Life (or any insurer, for that matter) literally could not calculate a COI rate by looking only

to attained age, sex, and rating class. Yet that is what Plaintiff—and the several cases she cites—

proposes the phrase “based on” to mean. Even Plaintiff seems to recognize the practical problems

with her interpretation on some level. She argues that Wilco Life can only consider attained age,

sex, and premium class—which are listed in the policy—but then also says that Wilco can also

consider mortality, even though mortality is never expressly mentioned in COI provisions in the

Policy.

          The cases that support Wilco Life’s interpretation, on the other hand, are more persuasive

because they acknowledge that the proper interpretation of those policies must reflect the

commercial realities of the life insurance industry. See Norem, 737 F.3d at 1150. For example,

the Norem court found that its interpretation of the plaintiff’s policy was buttressed by “what we

know of the COI rate calculation process,” id., and that interpreting a policy in way that precludes

a for-profit insurer from considering its profit margin would create a policy “disconnected from

the reality of insurance.” Id. at 1154-55. The court explained:

             Certainly no one expects that an auto or home insurer should make no profit on
             the premiums charged. Similarly, it is not unreasonable in a universal life
             insurance policy to consider profit as a secondary factor in calculating the COI
             rate, as no one is suggesting that Lincoln Benefit is not a for-profit entity. And,
             as a more general matter, no one would expect to be able to enter into a
             business contract in which the consideration covered only the cost of the
             services rendered and nothing more—yet this is what [plaintiff] is in essence
             proposing with his suggestion that the COI charge should be strictly limited to
             what he calls “mortality” expenses.

Id. at 1155 (emphasis added). Likewise, the court in Mai Nhia Thao v. Midland National Life

Insurance Co. held that the insurer did not breach the policy by considering factors relating to,

among other things, its goals “as a for-profit life insurance company” when setting COI rates. 549
                                                   10
F. App’x 534, 537-38 (7th Cir. 2013). The Baymiller court also held that the defendant insurer in

that case did not breach the policy by “considering its own profit objectives when

calculating . . . interest rates and charges.” 2000 WL 1026565, at *2.

        The take-away from all of these cases, and the reason that they are the better reasoned

cases, is that this Court cannot determine what a reasonably policyholder would expect Plaintiff’s

policy to mean without considering the essential context of the transaction. Plaintiff ignores that

context, and appears to suggest that a reasonable policyholder’s expectations can be derived only

from the words of the policy itself. When that context is considered, however, Plaintiff’s proposed

interpretation falls apart.

3.      The Cases Cited By Plaintiff Illustrate Why Plaintiff’s Allegations Do Not Plausibly
        Suggest That Wilco Life Actually Breached Her Policy.

        Even if the Court endorses Plaintiff’s policy interpretation, dismissal is still proper because

Plaintiff failed to allege any facts that allow the Court to draw the reasonable inference that Wilco

Life actually considered impermissible factors. Several cases cited by Plaintiff show why her

allegations are insufficient. In all of those cases, the plaintiffs went beyond merely stating that the

insurer considered impermissible factors and alleged additional facts supporting an inference that

the insurance company acted as the plaintiff alleged.

        In EFG Bank AG v. Lincoln National Life Insurance Co., the court found that the plaintiffs

alleged a breach because the insurer admitted in letters sent to plaintiffs (which were attached to

the complaint) that it increased COI rates due to persistently low interest rates, volatile financial

markets and the resulting investment losses. 2017 WL 4222887, at *4 (E.D. Pa. Sept. 22, 2017)

(“Combined with the especially large magnitude of the COI rate increase, Lincoln’s statements [in

the letters] ‘nudge Plaintiffs’ claims across the line from conceivable to plausible.’” (brackets

omitted)).

                                                  11
        Similarly, the court in Feller found that the plaintiff’s plausibly alleged a breach by alleging

that: (1) the rate increase was so large (“as much as 100%”); (2) the policies were unprofitable;

and (3) the insurer increased rates one business day after its risk-based capital allegedly became

reportable by its parent company. 2016 WL 6602561, at *10 (“The alleged scale of [the rate]

increases . . . , the timing of the [rate] increase . . . , and the alleged unprofitability of plaintiffs’

policies, are sufficient to plausibly allege that Transamerica altered the [rate] in 2015 with an

impermissible motive to mitigate its guaranteed interest obligations.”).

        And, finally, in McMahon, the plaintiffs alleged that “reserve funds held by Transamerica

to cover the Policies’ guaranteed interest rates have not kept up with Transamerica’s projections,”

“Transamerica has suffered cash-flow problems due to its relationship with its ultimate parent

company, . . . which demands significant dividend payments,” and Transamerica reported to

regulators that its cost of providing insurance for the block had “not changed in a meaningful way

. . . .” 2018 WL 3381406, at *3-4 (N.D. Iowa July 11, 2018).

        Contrast those factual allegations with Plaintiff’s complaint. Plaintiff does not allege any

facts like those alleged in EFG Bank, Feller, or McMahon. There is no factual allegation, for

example, that the timing was suspicious, that Wilco Life reported to regulators that its mortality

costs had not changed, or that Wilco Life admitted to policyholders that things like “lower

investment income” was driving the decision.

        The only fact arguably supporting Plaintiff’s allegation that Wilco Life relied on

impermissible factors when increasing COI rates is that “mortality rates have only improved” since

her policy was issued. Compl. ¶ 26; Resp. 19. But that allegation does nothing to nudge her

allegations across the line of plausibility because the mortality of the overall United States

population is entirely irrelevant to the cost of insurance of her policy.



                                                   12
         The essence of life insurance is the spreading of mortality risk across a pool of

policyholders. As a result, the COI component of the premium is designed to cover the cost of

providing insurance to the pool of policyholders who create the risks. No policyholder could

reasonably expect a life insurer to set costs of a product based on the mortality of the overall

population, which includes persons not in the pool of policyholders who have purchased that

product. After all, the mortality of people who purchased Plaintiff’s policy may be worse than

expected even as overall mortality improves. In fact, this was the case for the CIUL2 policies. If

this case proceeds to discovery, discovery will show that Wilco Life experienced much greater

mortality on the CIUL2 block than was anticipated at pricing.

         In summary, the Court cannot reasonably infer from the complaint that Wilco Life actually

relied on impermissible factors in adjusting Plaintiff’s COI rates. Gone are the days when plaintiffs

can subject defendants to costly and burdensome discovery just by alleging that the defendant

acted unlawfully without alleging some factual predicate to support that allegation. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).

When a complaint pleads facts that are “merely consistent with” a defendant’s liability, it “stops

short of the line between possibility and plausibility of entitlement to relief.” Id. (quoting

Twombly, 550 U.S. at 557). Just because Plaintiff declares it in her pleading does not make it so.3




3
          Plaintiff also argues that her allegations of malfeasance are plausible because Wilco Life’s predecessor settled
a class action for a different insurance product in 2013. Resp. 18; Compl. ¶14. The Yue class action involved a COI
rate increase that took place in 2002, on different products (Valuterm and Valulife), which had materially different
COI rate provisions from the provision at issue here. See Yue v. Conseco Life Ins. Co., 2011 WL 210943, at *2 (C.D.
Cal. Jan. 19, 2011). Moreover, the Yue court found that Conseco Life breached the policies because it considered
lapse rates and the average amount of death benefits that it expected to pay for insureds who died while their policies
remained in force—which are different factors than Plaintiff alleges that Wilco Life relied on here. Thus, the Yue
settlement also does not advance her allegations across the line between possible and plausible.

                                                           13
4.      Breach of the Implied Covenant of Good Faith and Fair Dealing is Not Separately
        Actionable From Her Breach of Contract Claim.

        Plaintiff’s claim for breach of the implied covenant of good faith and fair dealing should

be dismissed because Plaintiff cannot sustain an independent claim based on the covenant.

Plaintiff cites several cases for the proposition that a breach of covenant claim requires an

actionable breach of contract claim. Resp. 20. That is one reason Plaintiff’s breach of good faith

claim should be dismissed. Because (for the reasons discussed in the previous two sections)

Plaintiff has failed to state a claim for breach of contract, she cannot state a claim for breach of

good faith, either.

        But Georgia law requires dismissal of a claim for breach of good faith even when the

plaintiff has pleaded an actionable breach of an express contract. See e.g., Garrett v. Unum Life

Ins. Co. of Am., 427 F. Supp. 2d 1158, 1162 (dismissing claim for breach of covenant claim while

allowing breach of contract claim to proceed). The reason is that the implied covenant of good

faith and fair dealing is not a cause of action. See Alan’s of Atlanta, Inc. v. Minolta Corp., 903

F.2d 1414, 1429 (11th Cir. 1990). It is a doctrine engrafted on to the express terms of the contract

itself. It becomes part of the contract, meaning that it cannot be breached apart from the contract.

Any allegation that Wilco Life breached the implied covenant of good faith and fair dealing is

therefore part and parcel of the breach of contract claim—there are not two claims that the court

should consider.

        The implied covenant of good faith and fair dealing is not a viable independent cause of

action. That was exactly the ruling in Garrett, 427 F. Supp. 2d at 1162 (dismissing the breach of

covenant claim but stating that “the covenant is still applicable when considering Plaintiff’s breach

of contract claim”), and AlphaStaff, Inc. v. Kronos Hotels, LLC. 2008 WL 11336202, *1-2 (N.D.

Ga. Sept. 26, 2008) (finding that the covenant is “still applicable,” but that the claim should be


                                                 14
dismissed because “some of the same facts” support both the breach of contract claim and the

breach of implied covenant claim). Accordingly, Plaintiff’s claim for breach of the implied

covenant of good faith and fair dealing should be dismissed.
82456858v.12



Date: February 27, 2020.                      Respectfully submitted,



                                              /s/ Taylor F. Brinkman
                                              Elizabeth Campbell
                                              Georgia Bar No. 349249
                                              Locke Lord LLP
                                              Terminus 200, Suite 1200
                                              333 Piedmont Road NE
                                              Atlanta, GA 30305
                                              T: (404) 870-4679
                                              F: (404) 806-5679
                                              ecampbell@lockelord.com

                                              –and–

                                              Carl C. Scherz (pro hac vice)
                                              Taylor Brinkman (pro hac vice)
                                              Anna K. Finger (pro hac vice)
                                              LOCKE LORD LLP
                                              2200 Ross Avenue, Suite 2800
                                              Dallas, TX 75201
                                              T: (214) 274-8079
                                              F: (214) 740-8800
                                              cscherz@lockelord.com
                                              tbrinkman@lockelord.com
                                              anna.k.finger@lockelord.com

                                              ATTORNEYS FOR WILCO LIFE
                                              INSURANCE COMPANY




                                CERTIFICATE OF SERVICE

        I certify that on February 27, 2020, I filed this document using the Court’s Electronic Case
Filing (“ECF”) system, which will automatically deliver a notice of electronic filing to Plaintiff’s
counsel of record. Delivery of such notice constitutes service of this document as contemplated
by Rule 5 of the Federal Rules of Civil Procedure.

                                              /s/        Taylor F. Brinkman

                                                    15
